Evaluation and future development of FRONTEX EUROSUR
The next item is the report by Javier Moreno Sánchez, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the evaluation and future development of the FRONTEX Agency and the European Border Surveillance System (EUROSUR).
Vice-President of the Commission, ladies and gentlemen, the acronyms Frontex and Eurosur remind us of a harsh reality that we have to combat, which is that of thousands of people who continue to arrive in Europe illegally every day, fleeing from poverty and in search of a better future. They are pushed on by enormous social and family pressures generated by the anticipation that they may send money back home. Regrettably, many of them pay for their European dream with their lives.
We who hold political responsibility in Europe must address this situation with a common response based on respect for the dignity and fundamental rights of the immigrants. We must open our borders to legal immigration and the integration of workers with rights and duties, and close them to illegal immigration, to criminal organisations and to traffickers of human beings.
For this task, we have Frontex and Eurosur, instruments that bring added value to the work of the Member States and reflect the necessary European spirit of cooperation and solidarity.
The objective that we are pursuing is the development of a European integrated management system for all the EU's external borders, based on operational coordination and interoperability among national surveillance systems, because, when one route for illegal immigration is closed, criminal organisations set up another route in less than a week.
Ladies and gentlemen, we agree with the Commission's approach, as outlined in the report by the Committee on Civil Liberties, Justice and Home Affairs.
Now that the agency has taken its first positive steps, we must define its future role and its pace of development.
Ladies and gentlemen, Frontex works. The figures for the Hera operations in the Canary Islands and the thousands of lives saved in the Mediterranean confirm it, as do the improved coordination, the exchange of best practices and the specialist training provided in areas such as asylum, maritime law or fundamental rights.
So far, so good, but we must go further. Frontex needs to have adequate material and logistical resources to be able to carry out one-off joint operations as well as permanent surveillance missions in high-risk areas.
Some Member States speak of solidarity but do not practise it, which reduces the effectiveness of Frontex. In view of this situation, we call on the Commission and the Member States to choose one of two options: either we amend the Frontex Regulation to make solidarity mandatory, as in the RABIT Regulation, or we allow Frontex to purchase or hire its own equipment.
That, of course, means a substantial increase in its budget, but it reinforces the European dimension of the agency and it makes its material resources more readily available, particularly in the short term.
In addition, we call on the Commission to propose a review of its mandate in order to resolve the legal vacuum that hinders its action in maritime rescue and repatriation operations.
Ladies and gentlemen, without cooperating with the countries of origin, we will not be able to manage the migratory flows effectively. Experiments like the cooperation between Spain and Senegal have provided highly positive outcomes, which need to be scaled up to European level.
We therefore call on the Commission to include cooperation on immigration in all the agreements that it signs with third countries and to organise information campaigns with them on the risks of illegal immigration.
Frontex must be able to continue expanding working agreements and establishing cooperation with the countries of origin in accordance with its specific needs. It is also important to explore channels of cooperation with regional bodies, such as Mercosur or the Economic Community of West African States, which are governed by the principle of the free movement of people.
Ladies and gentlemen, we must bear in mind the fact that Frontex and Eurosur are not a panacea but valuable tools serving a European migration policy, the ultimate objective of which is that immigration should be a factor for development, both for the host countries and for the countries of origin, but most of all for the immigrants themselves.
Immigration cannot go on being a death trap. We must take steps to ensure that immigration stops being an obligation and becomes a right and a personal choice.
Vice-President of the Commission. - (FR) Mr President, I should of course like to commend the report on the assessment and future development of the FRONTEX agency and of EUROSUR, the European border monitoring system. I am grateful to Mr Moreno Sánchez.
The European Parliament has always supported the FRONTEX agency since its creation, especially in terms of providing financial resources. I am glad to see this support confirmed again at this vital moment in the agency's existence, at a time when we are considering the possibility of extending its mandate.
Almost all of the points raised in the report are in line with our communications and have my full agreement. For example, I note the specific invitation to the Commission to present proposals to extend the agency's mandate, the call for permanent patrols in high-risk areas, and the need to make European solidarity effective at times when our borders have to be controlled. A number of points are worth clarifying, however.
At present, Member States provide technical equipment on a voluntary basis. The Commission has insisted on several occasions that Member States honour their commitments to ensure that equipment is genuinely made available for joint operations, particularly in high-risk sectors.
The experiences of this year, however, show that deploying an adequate number of ships is still a problem. Other solutions must therefore be considered. These include, for example, forcing Member States to provide the agency with certain equipment or to allow the agency to lease or buy its own equipment. This will be a key issue that will need to be examined within the framework of the proposal that the Commission will submit on the adaptation of the agency's legal framework.
In this respect, I would point out that the results of the independent assessment of the agency's mandate, as laid down in Article 33 of the FRONTEX regulation, will be known in 2009. It will be at that time that the Commission publishes its proposals on the agency's future mandate. This revision may include specific provisions relating to the contribution to rescues at sea, to participation in repatriation activities and to increased cooperation with third countries.
It is also true, ladies and gentlemen, that the Commission wants to step up the information campaigns through its delegations in third countries, within the framework of the EU external relations policy and on the basis of the common definition of the mandates and roles of FRONTEX. The Commission will examine the types of support which could be offered to neighbouring third countries.
I am one of those who believe that, if FRONTEX could carry out its surveillance operations as close as possible to the borders of third countries' coasts, this would prevent humanitarian disasters and would allow much more effective surveillance of our borders.
In any case, I am grateful to the European Parliament for this report, which echoes the Commission's proposals. I should therefore like to thank you for the European Parliament's important and comprehensive support of the Commission's communications on FRONTEX. I believe that we have reached a consensus between the European institutions on the broad outlines for the future development of FRONTEX.
draftsman of the opinion of the Committee on Development. - (DE) Mr President, what does the agency Frontex have to do with development? It has an awful lot to do with it, as former UN Special Rapporteur on the Right to Food, Jean Ziegler, clearly explained in the periodical Le monde diplomatique in March this year. He wrote, 'That brings us to Frontex and the hypocrisy of the Commissioners in Brussels who, with one hand, engineer famine in Africa while, with the other, criminalise the victims of their policies, the famine refugees.'
A specific example is that the EU carries out agricultural dumping, thereby destroying the local African cultivation of foodstuffs, thus making it increasingly the case that people have to flee their home countries. Another specific example is EU factory ships depleting fishing grounds within the exclusion zones of African states. There is also a rapid destruction of traditional fishing villages, in the Sahel Belt for instance, but Mali and Guinea-Bissau are also examples of this.
What this means is that, in Frontex, we have an institution that physically seals off Europe and organises deportations, and does so regardless of the UN Convention relating to the Status of Refugees. In the meantime, mass deportations - like the one that took place from Vienna from 11 EU Member States on 14 November - are being organised. There is much talk of 'solidarity' in the report. However, the solidarity referred to here is not solidarity with fellow human beings, who are fleeing their countries, but rather solidarity between Member States. What is needed is absolutely clear, and that is solidarity with people fleeing from insufferable living conditions. All Frontex achieves is to lengthen the routes by which people flee. It categorically does not provide any solution. For that reason, the only sensible thing to call for is the disbandment of Frontex.
In this context, I would advise you all to take a look at opinions from Africa once in a while, for instance, those of Mali's former Minister for Culture and Tourism, Aminata Traore, who put it very clearly, as follows, 'The human, financial and technological resources that Europe employs against waves of migration from Africa are, in reality, the instruments of a war between this global power and young Africans from both town and country, whose right to education, economic participation, work and food is completely ignored in their countries of origin under the tyranny of structural conformity.' I think these words are clear.
I am sure the opinions of the Mali Tourism Minister are important but we would rather hear yours, Mr Pflüger.
on behalf of the PPE-DE Group. - (MT) I would first of all like to thank my colleague Javier Moreno Sánchez for his report and to thank him for being open to our ideas and to our amendments in the conclusions of his report. Personally, Mr President, I cannot say that I am happy with FRONTEX and its work. In fact, towards the end of last summer, the Agency's Executive Director referred to the Mediterranean mission known as NAUTILUS as a failure. So how can I be satisfied? That would be asking the impossible. From the Executive Director of FRONTEX, I expected to hear not about the mission's failure but about how FRONTEX could be successful and effective. I would like to add that, despite this, the European Parliament has always been steadfast in its support of the FRONTEX Agency, as the Commissioner rightly said. Year after year, the budget line for this Agency has been increased, with the aim of making its missions more permanent and productive. How can we make FRONTEX more effective? Firstly, yes, by considering how we can extend its remit, as has already been suggested both by the Commissioner and the report. We also need to strengthen its efficiency by looking into how we can convince Member States to honour the promises they made when they committed themselves to providing equipment for FRONTEX missions. Otherwise we will also have to consider the possibility of supplying FRONTEX with its own equipment. The second element needed in order to enhance efficiency is international cooperation. Recently, the European Parliament was in Senegal where it observed first hand the method of cooperation that takes place between Spain and Senegal. This is the type of cooperation that we need to replicate in other areas and zones such as the Mediterranean as well as close to Greece. To conclude, there are those who claim that FRONTEX is somehow not respecting, or does not have the mandate to respect, human rights. I wholly disagree. In fact, I believe that if it were not for FRONTEX, there would be far more people who would drown or perish than is already the case. This shows that FRONTEX is doing its part in respecting human life and human rights. Yet we must do more, we want FRONTEX to be more productive in its operations. If it succeeds in doing this, we will have killed two birds with one stone. First of all, we will have put a stop to clandestine journeys being made and secondly, we will have ended this human tragedy that is a common occurrence on our seas, and that is a disgrace upon us all.
on behalf of the PSE Group. - (SV) Mr President, Commissioner and Vice-President Barrot, ladies and gentlemen, I would like to begin by thanking Mr Moreno Sánchez and the committee, as we have had a constructive discussion on Frontex and Eurosur this time, but I would also like to thank them for continuing to follow the work of Frontex so closely. This is necessary, as so many people are concerned about how Frontex should be developed if it is to be the EU's walls and fortress towards the rest of the world and the poor worldwide.
It recently emerged that Frontex had not understood one of its tasks to be to combat people-trafficking. I am pleased that I have received support for this now, and that we are clarifying the matter. I believe that everyone here is in agreement about the importance of us helping in any way we can to stop people landing themselves in danger when they seek to enter the EU. They are not criminals; they are poor people seeking a better life for their families. I am also pleased that I have support for an extension of the rules that are to apply to seas, in particular, the Mediterranean Sea, in EU law and in international law.
It is unacceptable for fishermen who pick up refugees to be suspected of smuggling and for there to be a lack of clarity with regard to whether they should be able to leave the refugees at the nearest port, for example, or with regard to what rules apply. It is therefore a good thing that, in the forthcoming programme for EU asylum, refugee and migration policy, we will also now get to grips with how we are to use Frontex better in future work. Before I finish, I would like to wish all Members, our fantastic Committee on Civil Liberties, Justice and Home Affairs, the President and Commissioner Barrot a Merry Christmas and a Happy New Year. Thank you.
on behalf of the ALDE Group. - Mr President, first of all I would like to congratulate the rapporteur, Mr Moreno Sánchez, for this balanced report. I am thankful that he took on board most of my concerns and even my criticisms.
FRONTEX is an essential instrument in immigration policy and has proven its necessity and efficiency. However, it remains an overly-politicised body which is too dependent on Member States' goodwill and on national interests dictated by the press and public opinion.
It was crucial to remind Member States of their moral duty and commitment. It is also important to recall that FRONTEX is a first-pillar Community body. As such, it should not only respect the EU's fundamental values in its activities, but also work for their promotion, particularly in a field which touches upon critical questions relating to migration and freedom of movement.
However, the legality of its actions could be called into question. First of all because the coordinating intelligence-driven operations carried out by FRONTEX are based on risk analyses and threat assessments conducted under the secrecy rule. This means little transparency and no democratic accountability. Secondly, because the joint operation is coordinated by FRONTEX, this creates an externalisation of the border which calls into question its compliance with the EU's obligation of the principle of protection for asylum seekers and refugees.
I therefore call for a comprehensive assessment and review of FRONTEX's operations and its accountability, involving Parliament. I would also ask the Commission to fully evaluate FRONTEX's activities with regard to their impact on fundamental freedoms and rights, including the responsibility to protect.
Finally, I believe the focus has so far been quite closely on maritime issues but, as mentioned, all the migration routes must be tackled. Land routes will soon require close attention also, on the eastern borders, and for once we should be proactive and tackle the issue before an emergency situation arises there as well.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I believe that we should try to draw up a balance sheet of Frontex's failures over the past three years. If we do so, we will discover that there has been a great deal of propaganda.
There have been just in excess of 30 joint operations at the borders, deaths at sea have increased over the last three years and the vast majority of resources which, alas, are continuing to increase, are destined for the protection of maritime borders, in spite of the fact that Frontex itself tells us that only 15% of irregular immigrants arrive in the European Union by sea. Let us refer to them like that, as irregular immigrants. I know that I also have the support of Commissioner Barrot on this point, so let us not continue to call them illegal immigrants.
One of the things Frontex has demonstrated to us is that it is possible to use firearms in an indiscriminate, arbitrary way. In a joint operation in September around Lampedusa, we saw the havoc. Now, despite the fact that some of our points have been included in the Moreno Sánchez report, I want to underline these criticisms because I am fairly confident of the fact that this Parliament can change its opinion quickly about Frontex. A little while ago, I was in splendid isolation when I stated that it was necessary to change the mandate of Frontex, by placing the priority on rescue at sea, but tomorrow this may finally become the general view of this Parliament.
I continue to be a critic of Frontex because I believe that the agency's activities do not respect the rights of asylum seekers. Turning people back at the borders is a reactionary utopia, and I believe that it is very difficult to curtail the natural need for free movement of men and women. Today, Frontex is the symbol of fortress Europe and a concrete tool for militarising our borders.
on behalf of the IND/DEM Group. - (NL) Mr President, Fortress Europe now starts on the African Continent, where illegal immigrants are intercepted by the authorities before they reach the European Union, and this is done with financial and logistical support from the European Union on behalf of the local authorities. As such, European aid to African countries in a bid to counter unwanted immigration to Europe is working, but is it the effect we had expected?
I appreciate that by deploying Frontex, many people were rescued from the sea, but I fear for those who have fled for political or religious reasons. According to reports from Amnesty International and the UNHCR, people are sent back to their countries of origin without any form of investigation. Member States want to prevent illegal immigrants from being able to resort to our legal systems, and rightly so. It does pose the moral question, though, of whether this approach allows political and other refugees access to the asylum procedure.
Is the Refugee Treaty being respected by the African countries? In that context, I would urge the Commission, and Commissioner Barrot, to link aid to African countries to the humane treatment of political refugees, in accordance with the UN Convention relating to the Status of Refugees. Amendment 4 to Mr Moreno Sánchez's report receives my support.
Consequently, Mr President, the activities of Frontex lead to a new problem, whether we like it or not. For that reason, Frontex should take full responsibility. I would call for arrangements to be made in the very short term to ensure that political and other refugees can continue to count on humane treatment, as Frontex's success will, to some extent, be determined by it.
(NL) Mr President, I had the honour of drawing up an opinion on Frontex on behalf of the Committee on Foreign Affairs, but that opinion was rejected by a narrow majority because the Left refused to accept that the problems involving Libya and Turkey were explicitly mentioned in the text. Imagine my surprise, and indeed satisfaction, therefore, when I noticed that the Committee on Civil Liberties was eventually able to take my concerns on board.
Libya is an important transit country for illegal immigration in the direction of Europe. So is Turkey, in fact, except that that country also supplies many of the immigrants. It is therefore essential that those countries, and their border control authorities, lend their full cooperation to Frontex. That also applies, in fact, to the readmission agreements, in which respect Turkey has, for years, remained unyielding in its refusal to take part. Turkey refuses to sign an agreement and neither is it monitoring its borders in the direction of Europe effectively. One would expect a country that wishes to join the European Union to make more of an effort. It is outrageous that the Commission and the Council should fail to remind Turkey of its responsibilities.
Frontex and Eurosur are key instruments in the fight against illegal immigration and could also be deployed in cross-border crime, the drugs trade, people-trafficking and the arms trade. Without efficient management of the common external borders, Schengen cannot work, and we cannot even contemplate adopting a common immigration policy. It is therefore not simply a matter of funds but also, and mainly, a matter of political will. When I hear Fortress Europe mentioned, I am sad to observe that it leaves so much to be desired that we should perhaps coin the phrase Sieve Europe instead.
(PT) Mr President, Vice-President of the Commission, ladies and gentlemen, I must firstly congratulate the rapporteur, Javier Moreno Sánchez, on his excellent work, and also my colleague, Simon Busuttil, who acted as shadow rapporteur on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats. An area without internal borders cannot function without responsibility being shared and without solidarity in the management of external borders. This is essential in order to tackle migratory phenomena in a global and harmonised manner, to fight illegal immigration, and to ensure the integrated management of borders, with the common use of physical and human resources.
Border controls do not just focus on unauthorised border crossings, but also on other aspects of cross-border crime, such as prevention of terrorism, trafficking in human beings, drugs smuggling and the illicit trade in arms, thus helping to increase internal security as a whole.
I am in no doubt that Frontex can play a vital role in this integrated strategy for the EU's borders. Following the substantial increase in its budget, which was always demanded by this Parliament and supported by Commissioner Barrot, I believe that the next step should be to review its mandate so as to eliminate legal vacuums with regard to sea rescue operations, cooperation in return operations and even the option for third countries to use its equipment, as already mentioned by Vice-President Barrot.
I thus agree with strengthening the role of Frontex, albeit gradually and in line with actual needs. I also recognise the importance of optimising the exploitation of all surveillance systems and tools, essentially by extending their existing cover, creating synergies and furthering cooperation with European agencies, such as Europol, as well as with other international organisations.
(RO) I would first of all like to welcome the exercise carried out by the Rapid Border Intervention Team (RABIT) at Romania's eastern border at the end of October this year, coordinated by the European agency FRONTEX. This type of exercise, the third of its kind so far, has demonstrated the important role which FRONTEX plays in offering support to the Member States which provide the European Union's external border and therefore require greater technical and operational assistance.
I also welcome the agreement signed at the start of this month by FRONTEX and the Georgian border police, which marks an important step towards ensuring border security and combating illegal immigration. The long-term strategy proposed by the European Commission for managing borders is welcome in these times when Member States with southern external borders are faced with major problems caused by illegal immigration. This strategy needs to be supplemented by the efforts of neighbouring countries in reinforcing the security of their own borders. As a result, the action plans included as part of the European Neighbourhood Policy need to promote projects and financial aid aimed at making the borders of third countries more secure.
As regards the assessment by Parliament of the strategy package for the long-term management of the EU's borders, I regret that the discussion of the FRONTEX and EUROSUR reports did not coincide with the discussion of the Commission's proposals on the entry/exit system, the travel registration programme and the Electronic System for Travel Authorisation (ESTA) so that we could have an overall vision of how the management of the European Union's eastern borders will evolve in the future.
(BG) Commissioner, ladies and gentlemen, 670 km of the Black Sea coast have now been part of the European Union's external eastern border for more than two years.
The involvement of the border control services from Bulgaria and Romania in the general projects and activities organised by FRONTEX is yielding good results. However, the military action between Russia and Georgia earlier this year and the continuing tension in relations between the two countries, along with the overall instability in the Caucasus region, highlight the fact that our common Black Sea border still faces daunting challenges.
In order to overcome these challenges successfully, a security strategy needs to be drawn up for the Black Sea region to make it a real area of security and stability. This strategy must be geared towards getting the key countries in the region involved in the projects and activities being carried out by the Member States of the European Union. This is the only way in which we can ensure proper protection for the Black Sea border and ensure peace of mind for our citizens.
Another important initiative which needs to receive more resources and funding, not only from European institutions but from Member States too, is increased provision of training for staff involved in FRONTEX logistics and operations. In today's world, protecting a border does not only involve physically guarding it, but activities requiring additional knowledge and skills in a range of areas.
To enable them to accomplish the tasks that they have been assigned successfully, those working for the Member States' border control authorities need to be well versed in international and maritime law and in asylum law and basic human rights.
I would like to concur with the comment made by the rapporteur, Mr Sánchez, that a comprehensive, general plan needs to be drawn up, which will define the overall framework for the European Union's strategy on border control.
(RO) I would like to emphasise the particular importance of some of the assessments contained in Mr Moreno Sánchez's report and in the Commission's communication. I am referring to those points where we are reminded of the challenge posed by the migration routes across the eastern border over land. I therefore want to highlight the fact that the EU's eastern borders need to be given more attention and a larger amount of resources.
In fact, according to some estimates, around 25% of illegal immigrants currently present on EU territory originate from the states along the eastern border and they entered the EU by crossing these eastern borders. The European Union's external eastern border is not only very long, but is also very difficult due to our neighbouring regions. Apart from the problem of illegal immigration, we also need to bear in mind the danger from organised crime, whose main routes also cross paths in this geographical area.
As an MEP from Romania, which manages over 2 000 km of the EU's external eastern border, I would also like to emphasise that it is vitally important for us to give this border our full proper attention.
(PL) Mr President, the European Union currently lacks a comprehensive plan for cooperation with countries on its eastern borders.
Besides the long-term objectives which the European Union has set for these countries, we should also define specific short-term objectives, as well as implementing a system to assess to what extent these countries comply with established principles of cross-border cooperation. In terms of our borders with third countries, the FRONTEX agency's work should include measures to tackle human trafficking. Most importantly, all high risk areas should have joint, regular, permanent and operational surveillance patrols throughout the whole year.
As a key element of the European Union's global strategy on immigration, the mission of the FRONTEX agency should be to secure the Union's external borders, while also ensuring it does not become an instrument for creating new borders - boundaries which divide Europe - and building new walls.
(SV) Mr President, I appreciate those parts of the report which relate to the sanctity of human life and the fact that we should look after the refugees' readmission rights, that is, the right not be sent back into an unacceptable situation. I am nevertheless very concerned that Frontex will be part of the construction of 'Fortress Europe'.
In my opinion, it feels like our solidarity with each other in connection with tightening up our borders is greater than our solidarity with the people who come to us. We have some kind of erroneous idea that Europe would have some disproportionately large share of the world's refugees. This is not true at all. It is the poor countries of the world that receive by far the most refugees. We receive only a tiny proportion of these people. Moreover, when we talk about integrating readmission agreements into all agreements with other countries, I think that we are on completely the wrong track.
We should first generate development by means of fair trade agreements, and then perhaps we will get fewer refugees, too. This is a much better policy both for us and for other countries.
Vice-President of the Commission. - (FR) Mr President, I have listened carefully to all the contributions. I would first like to say to you that, in all conscience, I cannot allow it to be said that FRONTEX is the symbol of a fortress Europe which is closed to all those who need protection or who aspire to come to Europe. That is totally false! As Mr Busuttil, Mr Coelho, Mrs Cederschiöld and Mrs Vălean put it so well, it is clear that FRONTEX has saved many lives up to now, and I cannot allow it to be said that FRONTEX is therefore in some way a militarisation of Europe. I cannot allow that to be said.
Nevertheless, it is true that we need to progress. Mrs Cederschiöld made the very good point that FRONTEX can help us in the fight against human trafficking, while Mrs Vălean also pointed out that we need to look at the land borders and to remind the States of their duties.
Currently, 80% of these illegal border crossings are managed in practice, it must be said, by smugglers, by unscrupulous operators. It should be pointed out that, today, to travel from Libya to the coasts of the Canary Islands, people have to pay extremely large sums of money - EUR 2 000, EUR 3 000 - and have to run the risk, moreover, of being shipwrecked and of drowning before they reach the coasts. I cannot, therefore, allow that to be said.
I believe that FRONTEX has a role to play, and a positive role at that. We need this integrated border management that Mr Coelho spoke of, and it is true that thought will now have to be given to a new mandate for FRONTEX. FRONTEX has to take its place in this global approach, which links development and concerted management of migratory flows. That is the true answer to your questions.
I would also like to remind you, if a reminder were needed, that the Commission obviously has to prepare guidelines for the joint marine operations organised by FRONTEX. Experts from the Office of the United Nations High Commissioner for Refugees and the International Organisation for Migration are joining experts from the Member States and FRONTEX precisely to ensure that FRONTEX complies with the rules of the Convention for the Safety of Life at Sea, which stipulates that rescued persons should subsequently be housed in a safe place, a place where their life is no longer at risk and where their requirements can be met, whilst their fate is decided.
That is what I wished to say. I well appreciate FRONTEX's lack of resources, and it will probably be necessary, one way or another, either to force Member States to really make their resources available to FRONTEX or to equip FRONTEX with its own resources, something which, given the current budgetary framework, would appear difficult.
In any case, it is true that FRONTEX's mandate must be extended. It has to be able to cooperate in this way with the third countries from which immigrants originate in order to be able together to guarantee intelligent, humane monitoring of such illegal migration, which takes place, I repeat, at the expense of the individuals involved.
I wish to thank Mr Moreno: his report is balanced and paves the way for a FRONTEX which will be better equipped and which, at the same time, I would say, will be geared towards the preservation of human lives. That is what we think of when we think of FRONTEX. We must not forget that. Put simply, that is what I wished to say after listening attentively to all the contributions to this debate, and I can say to you for certain that, when we come to draw up the guidelines for FRONTEX, I will obviously bear this debate in mind.
rapporteur. - (FR) Mr President, Mr Barrot, I believe we are on the right track. Those who have been following the European adventure over many years know that, when Parliament and the Commission go forward hand in hand, things progress in the European Union.
I believe we are on the right track, and we therefore wish to continue.
(ES) I would like to express my thanks first of all to all the Members who have spoken this evening. I think it has been a debate with divergent opinions, like all those that take place in this House and like democracy itself, but I believe there is quite a substantial consensus. I naturally want to thank the shadow rapporteurs from the other political groups and the members of the Committee on Civil Liberties, Justice and Home Affairs, because their contributions have enabled us to produce what has been described here as a balanced report and one that I believe is quite complete.
I also want to offer my thanks to the Executive Director of Frontex, Mr Ilkka Laitinen, and his Deputy Executive Director, Mr Gil Arias, who have always provided me with all the information that I have requested from them, and to the whole team working at the agency.
I have had the opportunity to see first hand - for example, when we were in Senegal and also at its headquarters in Warsaw - that all the men and women working for Frontex are highly committed to their jobs and very conscious of the work they are doing. I have therefore asked the Chairman of the Committee on Civil Liberties, Justice and Home Affairs, Mr Deprez, to arrange a hearing in conjunction with the Committee on Budgets, so that they can explain to us everything that they are doing.
It is not only a question of operations. They are doing an excellent job of staff training, as Mr Marinescu has explained, in the RABIT exercises and in identifying false travel documents. That is extremely important work that is rarely mentioned. That is why I have proposed arranging this hearing.
In my view, there are two concepts that we need to discuss in great depth. I think it has been said here - the Vice-President of the Commission has mentioned it and the rest of us have as well - that Frontex has to be based on the greatest possible legal certainty because, without such certainty, it often cannot act and it then finds itself in impossible situations.
With the new, revised mandate, we have to know what they can and cannot do in cases of maritime rescue or repatriation.
To conclude, I believe the most important thing, as we have seen in the delegations to various countries, is the European label and the European spirit. Many countries prefer to see the name 'Europe' rather than the name of a particular country that was a colonial power at some time in the past, and they do not see it so clearly. I regard that as added value. I believe we must invest in Frontex and move forward. We have to think about the pace, and convince Member States.
The debate is closed.
The vote will take place tomorrow, Thursday 18 December 2008.
Written statements (Rule 142)
in writing. - First of all, I would like to express my optimism with regard to the future of the FRONTEX Agency, taking into consideration the rather encouraging figures from the activity evaluation of the agency.
However, I entirely share the rapporteur's view that FRONTEX has to be accompanied by a legal immigration policy in order to effectively fight illegal immigration. It is not sensible to try to build a Fortress Europe by focusing only on illegal immigrants because as long as economic development gaps will persist, migration will also be a reality. Moreover, I agree with the need to fully respect human dignity and fundamental rights while protecting our external borders, because this is part of the European values.
I would also like to stress the importance of the solidarity between the EU Member States. Given the suppression of the border controls within the Schengen area, Member States could not be more interdependent; they are jointly responsible for border security. This is why all Member States should get involved in FRONTEX activities and provide the necessary resources. Last but not least, cooperation with third countries should be a priority as well, in order to increase FRONTEX's efficiency.
in writing. - (PL) The work of the FRONTEX agency interests me, as it is the only European Union institution based in Poland. In spite of earlier concerns regarding how secure the European Union's eastern borders are, it turns out that the main threat in terms of illegal immigration comes from the Mediterranean basin. Thus, the majority of FRONTEX's work concerns that area. I have had the opportunity to visit Malta and see the African refugee camps located there, so I understand the seriousness of the problem and the unfathomable depths of human despair that lead to desperate attempts to cross the sea to reach Malta and the mainland of the European Union.
Illegal immigration poses a challenge for all of us and it requires a common strategy and Community instruments. Since 2005, FRONTEX has provided these instruments, as well as a surveillance system for EUROSUR borders. Parliament is aware of the increasing need for funding and has, for the third year running, petitioned for an increase in the budget for the FRONTEX agency. Until now, individual Member States have had a very unequal level of involvement, and there is a significant imbalance in terms of funding, equipment and operational matters. Geographical reasons and differences in sensitivity towards the problem of immigration mean that the unequal involvement of the Member States in this field of Community policy seems to be a permanent problem that is difficult to overcome.
In view of the threat posed by illegal immigration, Europe needs to manage its borders in a more integrated manner, as well as having a harmonised approach to the phenomenon of migration, including the management of legal immigration. Even if we accept that each Member State should have control over its own borders, in view of the situation on our eastern and southern borders, we should cooperate to share the material and human resources available, in order to combat this phenomenon.
Implementing suitable border control systems would limit trans-border crime which would, in turn, contribute to increasing our internal security. In addition to measures aimed at controlling the influx of illegal immigrants, FRONTEX should also contribute to strengthening a global partnership with third countries and be responsible for making certain decisions concerning the right to asylum.
Illegal immigration is also associated with the high number of deaths which occur when people try to cross borders illegally. In view of this fact, we should create all-year-round patrols in high risk areas where people are in danger of losing their lives. It is also vital to create two separate divisions, one of which would monitor the land borders while the other would monitor the sea borders, focusing particularly on the migrants' use of routes on the eastern borders.
There is also a significant need to continue training the staff involved in FRONTEX activities, with the aim of achieving greater effectiveness and higher levels of professionalism, as well as creating a shared system for exchanging information, with the aim of optimising FRONTEX's activities.